Name: Council Regulation (EEC) No 2990/78 of 18 December 1978 amending Regulation (EEC) No 525/77 establishing a system of production aid for tinned pineapple
 Type: Regulation
 Subject Matter: overseas countries and territories;  economic policy;  prices;  plant product;  civil law;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31978R2990Council Regulation (EEC) No 2990/78 of 18 December 1978 amending Regulation (EEC) No 525/77 establishing a system of production aid for tinned pineapple Official Journal L 357 , 21/12/1978 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 10 P. 0131 Greek special edition: Chapter 03 Volume 23 P. 0100 Swedish special edition: Chapter 3 Volume 10 P. 0131 Spanish special edition: Chapter 03 Volume 15 P. 0070 Portuguese special edition Chapter 03 Volume 15 P. 0070 COUNCIL REGULATION (EEC) No 2990/78 of 18 December 1978 amending Regulation (EEC) No 525/77 establishing a system of production aid for tinned pineapple THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 227 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 6 of Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (3) makes the granting of the aid to processors in particular conditional upon payment of at least a minimum price to the producers; Whereas, owing to the special circumstances under which pineapples are harvested, the processing of the product extends over a comparatively long period ; whereas the need to wait for the granting of the production aid causes financial difficulties for the processors, who are required to pay a minimum price to the producers of fresh pineapples ; whereas, in order to facilitate the processing of pineapples harvested in the Community, it should be made possible to pay an advance on the aid before payment to producers of the minimum price ; whereas the proper operation of this system requires that the payment of these advances should be subject to the lodging of a security in order to ensure compliance with the conditions governing the granting of the aid, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 6 of Regulation (EEC) No 525/77: "However, advances against the aid may be paid on submission of a written contract - more particularly in the form of a supply commitment - between the producer of fresh pineapples and the processor, provided that the latter lodges a security in order to ensure compliance with the first subparagraph." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978. For the Council The President J. ERTL (1)OJ No C 183, 1.8.1978, p. 4. (2)Opinion delivered on 16 November 1978 (not yet published in the Official Journal). (3)OJ No L 73, 21.3.1977, p. 46.